Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 21, 1999, which ruled that claimant was ineligible to receive unemployment insurance benefits because he had a reasonable assurance of continued employment.
While teaching during the Spring 1999 semester, claimant, an adjunct professor, accepted the employer’s offer to teach two classes in the Fall 1999 semester. Although the employment was conditioned upon sufficient student enrollment, claimant ultimately taught the classes. Substantial evidence supports the ruling that claimant had been given reasonable assurances of employment for the Fall 1999 semester rendering him ineli*925gible to receive unemployment insurance benefits during the summer pursuant to Labor Law § 590 (10) (see, Matter of Whiting [Sweeney], 243 AD2d 904). Furthermore, notwithstanding claimant’s contention to the contrary, the two intervening 1999 summer sessions are not considered academic sessions for the purpose of Labor Law § 590 (10) (see, Matter of Alexander [Roberts], 136 AD2d 788).
Peters, J. P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.